Citation Nr: 1129114	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-45 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2010 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  In the September 2008 decision, the RO denied service connection for depression.  The Veteran initiated an appeal of that decision, but also clarified that his claim included allegations of service connection for PTSD.  That claim was specifically denied in the March 2010 decision, from which the Veteran formally perfected his appeal.

The issue has been recharacterized to reflect the Veteran's allegations, the evidence of record, and applicable case law regarding the scope of claimed issues.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned at a May 2011 personal hearing held at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes assisting the Veteran in the procurement of service records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has testified that during service he was referred for psychiatric evaluation.  While service medical records and the extract of personnel records currently associated with the claims file do not verify this, they do document some disciplinary problems and an early separation from service.  This tends to corroborate the Veteran's allegations of an "attitude problem" in service.  The Veteran has also reported some problems with depression, paranoia, and "attitude" over the years since service.  These facts raise the possibility, however slight, of a nexus between service and current diagnoses.  Examination is required, with a medical opinion regarding etiology.

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is additional information and evidence available which could potentially inform the required medical opinion and support any stated rationale.  The duty to assist requires reasonable efforts to obtain such.  The circumstances of the Veteran's discharge are murky; while he has testified regarding his disciplinary problems, he was unable to provide detail regarding any psychiatric evaluation in connection with such.  The complete personnel file potentially contains such detail, either via a full report of the doctor, or an administrative summary of the findings.  On remand, prior to the scheduling of an examination, such should be obtained.

No additional development is required for service treatment or in-service clinical records, as by practice the service departments do not associate mental health records with the Veteran's medical file and do not retain such (in the absence of ongoing treatment) for more than five years.  VA Adjudication Policy and Procedures Manual M21-1MR, III.iii.2.A.1.a.

Finally, the Veteran continues to obtain treatment through VA.  Updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA medical center in Las Vegas, Nevada, and all associated clinics, as well as any other VA facility identified in the record or by the Veteran.

2.  Prior to scheduling a VA mental disorders examination, take appropriate steps to obtain the Veteran's complete service personnel record, to include the facts and circumstances of his discharge.  

3.  After obtaining complete personnel records or certification that such are not available and further efforts would be futile, schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all currently diagnosed acquired psychiatric disorders, and must offer an opinion as to whether any such condition is at least as likely as not caused or aggravated by service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

